224 S.W.3d 721 (2006)
In the Matter of R.M., Jr., A Juvenile.
No. 08-06-00127-CV.
Court of Appeals of Texas, El Paso.
June 22, 2006.
Patrick A. Lara, El Paso, for Appellant.
Jose R. Rodriguez, Co. Atty., El Paso, for Appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
The father of a juvenile prosecuted by the El Paso County Attorney's office is attempting to appeal from a judgment of the trial court signed on April 24, 2006, finding him in contempt of court. Appellant was sentenced to 180 days confinement and ordered to pay a fine of $500 for violating the Orders of Probation entered by the trial court in this cause. Appellant filed his notice of appeal on May 2, 2006.
Pending before the Court on its own initiative is the dismissal of this appeal for want of jurisdiction because contempt orders are not appealable orders. Wagner v. Warnasch, 156 Tex. 334, 295 S.W.2d 890, 893 (1956); In re B.A.C., 144 S.W.3d 8, 10-1 (Tex.App.-Waco 2004, no pet.). This Court possesses the authority to dismiss an appeal for want of jurisdiction after giving proper notice to all parties. See TEX.R.APP.P. 42.3(a).
On May 18, 2006, the clerk of this Court notified Appellant, in accordance with Texas Rule of Appellate Procedure 42.3, that this Court may not have jurisdiction over this appeal. Appellant was advised that this appeal would be dismissed unless any party could show cause for continuing the appeal within ten days from the date of receipt of this Court's letter. Appellant failed to respond to this Court's notice. Accordingly, because it appears there is no appealable order and/or judgment, we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).